     Case 2:18-cv-07437-PA-AGR Document 25 Filed 10/23/18 Page 1 of 3 Page ID #:343



 1    Daniel R. Allemeier, Sr.
      CA Bar No. 84768
 2
      150 SE Four Winds Drive, #409
 3    Stuart, Florida 34996
      310-780-2660
 4    drallemeier@sbcglobal.net
 5
       Attorney for Petitioner, Daniel R. Allemeier, Jr.
 6

 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA

 9
      DANIEL R. ALLEMEIER, JR.,                                      Case Number
10                                                              2:18-cv-07437-PA-AGR
              Petitioner,
11
                                                                DECLARATION OF
12    v.                                                   DANIEL R. ALLEMEIER, SR., RE:
13                                                           COURT ORDER GRANTING
       ZYPPAH, INC.,
                                                              PETITIONER’S MOTION
14
              Respondent                                    TO COMPEL ARBITRATION
15

16
                     DECLARATION OF DANIEL R. ALLEMEIER, SR.
17

18
             I, Daniel R. Allemeier, Sr. declare that:

19           1. I am sole practitioner attorney for Petitioner, Daniel R. Allemeier, Jr.
20
      (“Petitioner” or “Allemeier”) and am located at 150 SE Four Winds Drive, #409,
21

22    Stuart, Florida.
23
             2. This declaration is based on my personal knowledge; I am competent to
24

25    testify to the matters set forth herein; and if called upon as a witness, will
26
      competently testify as I have stated herein.
27

28
             3. On September 21, 2018, this Court issued an order (ECF 23) granting


                               DECLARATION OF DANIEL R. ALLEMEIER, SR. - 1
     Case 2:18-cv-07437-PA-AGR Document 25 Filed 10/23/18 Page 2 of 3 Page ID #:344



 1    Allemeier’s Motion to Compel Arbitration and ordering Zyppah, Inc.,
 2
      (“Respondent” or “Zyppah”) to comply with the American Arbitration
 3

 4    Association’s (“AAA”) requirements, including filing fees by October 15, 2018.
 5
            4. On September 25, 2018, Allemeier contacted the AAA requesting that the
 6

 7    AAA reopen the previously terminated employment arbitration case based upon
 8
      the September 21, 2018 Order of this Court, ordering Zyppah to arbitrate.
 9

10
            5. On September 28, 2018, the AAA reopened the previously terminated

11    employment arbitration case and instructing Allemeier to pay an additional
12
      $100.00 and Zyppah to pay the employer’s $1900.00 filing fee.
13

14          6. On October 15, 2018, the AAA advised the undersigned that Zyppah had
15
      paid the $1900.00 filing fee.
16

17          7. Because Zyppah had filed a Complaint in the Superior Court of
18
      California for the County of Los Angeles, alleging tort claims related to the
19
      Zyppah-Allemeier Employment Contract, Allemeier filed a Motion to Compel
20

21    Arbitration in the Superior Court and thereafter, on October 15, 2018, asked the
22
      AAA to stay the arbitration until a decision on the most recent Motion to Compel
23

24    Arbitration is issued by the Superior Court.
25
            8. On October 15, 2018, the AAA granted a 60-day stay of the arbitration
26

27
      pending a decision on the most recent Motion to Compel by the Superior Court.
28          I declare under penalty of perjury under the laws of the State of California


                            DECLARATION OF DANIEL R. ALLEMEIER, SR. - 2
     Case 2:18-cv-07437-PA-AGR Document 25 Filed 10/23/18 Page 3 of 3 Page ID #:345



 1    that the foregoing is true and correct. Executed on October 23, 2018, in Castelinna
 2
      Marittima, Pisa Provence, Italy.
 3

 4

 5
                                         By:____/s/ Daniel R. Allemeier, Sr.________
                                           Daniel R. Allemeier, Sr.
 6                                         150 SE Four Winds Drive, #409
 7                                         Stuart. FL 34996
                                           310-780-2660
 8
                                           drallemeier@sbcglobal.net
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                            DECLARATION OF DANIEL R. ALLEMEIER, SR. - 3
